
	

114 S2952 IS: Stopping Mass Hacking Act
U.S. Senate
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2952
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2016
			Mr. Wyden (for himself, Mr. Paul, Ms. Baldwin, Mr. Daines, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prevent the proposed amendments to rule 41 of the Federal Rules of Criminal Procedure from
			 taking effect.
	
	
 1.Short titleThis Act may be cited as the Stopping Mass Hacking Act. 2.Criminal procedure rulesThe proposed amendments to rule 41 of the Federal Rules of Criminal Procedure, which are set forth in the order entered by the Supreme Court of the United States on April 28, 2016, shall not take effect.
		
